Case 1:20-cr-00191-CMA Document 32 Filed 12/17/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


Criminal Action No. 20-cr-00191-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

SAMUEL EDELEN,

       Defendant.


                ORDER TO EXCLUDE TIME FROM SPEEDY TRIAL ACT
                         AND CONTINUE TRIAL DATES


       This matter is before the Court on Defendant’s Unopposed Motion for 60-Day

Ends of Justice Continuance and Extension of Pretrial Motions Deadline (Doc. # 31).

The Court has reviewed this motion and the case file, and the reasons set forth in the

motion, specifically:

       1. Counsel was provided additional discovery on December 7, 2020 and

           December 14, 2020.

       2. Counsel will need additional time to review the newly provided discovery in

           this case.

       3. Defendant recently developed COVID symptoms and was placed in

           quarantine for several weeks.
Case 1:20-cr-00191-CMA Document 32 Filed 12/17/20 USDC Colorado Page 2 of 3




        4. Due to Defendant’s quarantine and COVID-19 restrictions at the facility in

             which the Defendant is being housed counsel has been unable to meet with

             Defendant safely face-to face to discuss this case.

        Upon review, the Court finds pursuant to 18 U.S.C. § 3161(h)(7)(A) that the ends

of justice served by granting the motion outweigh the best interests of the public and the

Defendant in a speedy trial. It is, therefore,

        ORDERED that Defendant’s Unopposed Motion for 60-Day Ends of Justice

Continuance and Extension of Pretrial Motions Deadline (Doc. # 31) is GRANTED and

the Court hereby grants an ends of justice continuance in this case of 60 days which

shall be excluded from the speedy trial clock, which currently stands at April 25, 2021.

It is

        ORDERED that pretrial motions are due by May 3, 2021. Responses due by

May 17, 2021. If counsel believes that an evidentiary hearing on the pretrial motions is

necessary, a separate Motion for Evidentiary Hearing shall be filed at the same time the

pretrial motions are filed. No later than three days after the filing of the Motion for

Evidentiary Hearing, both counsel for the Defendant and counsel for the Government

shall confer and e-mail Chambers at arguello_chambers@cod.uscourts.gov to set such

a hearing.

        FURTHER ORDERED that the Final Trial Preparation Conference/Change of

Plea Hearing set for January 26, 2021 is VACATED and RESET to June 1, 2021, at

11:00 AM. It is




                                                 2
Case 1:20-cr-00191-CMA Document 32 Filed 12/17/20 USDC Colorado Page 3 of 3




     FURTHER ORDERED that five-day jury trial set to begin on February 8, 2021

is VACATED and RESET to June 21, 2021, at 8:30 AM.

     DATED: December 17, 2020


                                          BY THE COURT:


                                          _____________________________
                                          CHRISTINE M. ARGUELLO
                                          United States District Judge




                                      3
